DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
This is responsive to the claims filed 02/21/2022. 
The Examiner acknowledges the preliminary amendment filed on 02/21/2022 in which amendments were submitted. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/19/2020 are noted. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/045955 and 61/087698 (both provisionals), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-20 is only afforded the priority date of 04/17/2009 because the concepts of at least “…wherein the application executable on the mobile device includes an authentication module and an activity monitoring program, wherein the authentication is operative to aggregate information transmitted by a wearable band and provide authenticated activity information to the activity monitory program” along with a database of activities, a treatment program, …. are not disclosed in the prior filed applications. Thus, claims 1-20 are not entitled to the benefit of the prior two earliest applications. The priority claim can be no earlier than the filing date of Application 12/426,193 filed 04/17/2009. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 1 and 3-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2007/0208544 to Kulach et al. (“Kulach”).

Regarding Claim 1, (CURRENTLY AMENDED) Kuluch discloses a system comprising: 
a wearable band including one or more accelerometers (fig. 1, ¶¶ 22-24, 60, 66 discloses an apparatus 10 with one or more accelerometers and a communication element 26 to enable the apparatus to communicate with other computing devices); and 
an application executable on a mobile device adapted to receive acceleration information from the wearable band and to determine an exercise activity of a user of the wearable band based on acceleration information received from the wearable band (¶¶ 25, 30, 39, 60, 66-70, 73, 75-77, 82, 84-87, 89-91 discloses apparatus 10 being in communication with other external devices such as a personal computers, cellular phones, portable devices, PDAs, etc.; the processing unit via apparatus in communication with these external devices can determine the motion of the user and also identify the type of activity the user is engaging in based on measured acceleration values; activities which can, for example, be classified or otherwise identified by the processing system 16 include: walking; running; swimming; racquet sports; shuffling; driving; exercising on a stationary bicycle or apparatus; hiking; rollerblading; skateboarding; low-energy activities such as office activities and watching television; sleeping; dancing; playing sports such as basketball, football or golf; combinations thereof), 
wherein the application executable on the mobile device is further operative to determine at least one characteristic of how the user has performed the exercise activity (¶¶ 25, 30, 39, 60, 66-70, 73, 75-77, 82, 84-91 discloses monitoring the activity of the subject element S utilizing the acceleration measurements, motion parameter metric, and/or estimated motion parameter. In some embodiments, the processing system 16 may utilize acceleration measurements and/or other information to identify the type of activity that the subject element S is engaging in and automatically provide appropriate content based upon the identified activity without requiring user input; the time, date, classification, duration and total energy expenditure of each activity may be saved. Another resolution may allow data to be stored corresponding to, for example, for jogging, the average pace, average cadence, total distance, total elevation change, and the like. Another resolution may allow data to be stored corresponding to, again for jogging, for example, individual stride parameters and/or frequent measurements of heart rate, elevation, pace, and/or associated GPS coordinates); and 
wherein the application executable on the mobile device includes an authentication module and an activity monitoring program, wherein the authentication module is operative to aggregate information transmitted by the wearable band and provide authenticated activity information to the activity monitoring program (¶¶ 25, 30, 39, 60, 66-70, 73, 75-77, 82, 84-91 discloses storing data on one or more of the external devices for later retrieval, analysis, aggregation, and the like. The data can be used by individuals, their trainers or others to capture history, evaluate performance, modify training programs, compare against other individuals, and the like. The data can also be used in aggregated form;  the user interface 28 may acquire comparison information from the processing system 16 and/or from other devices through the communications element 26 to enable the user to compare his or her performance using the comparison information. For instance, the user interface 28 may present a comparison of the user's current performance with a previous performance by the user, with a training model, and/or with another individual).

Regarding 3, (Original) Kulach discloses the system of claim 1 wherein the authentication module includes a database of activities, and wherein the authentication module is operative to match aggregated information transmitted by the wearable band to one or more activities in the database of activities and to select a best match from among the matched one or more activities (¶¶ 68-69, 75-78, 81, 86-88 discloses aggregation of information from the apparatus and determining the type of activity being performed based on the acceleration measurements received).  

Regarding Claim 4, (Original) Kulach discloses the system of claim 1 wherein the application executable on the mobile device is operative to determine that the user is engaging in strenuous activity (¶¶ 68-69, 73-78, 81, 86-88).  

Regarding Claim 5, (Original) Kulach discloses the system of claim 1 wherein the application executable on the mobile device is operative to determine that the user has achieved physical exhaustion (¶¶ 73-78, 81, 86-88, 91).  

Regarding Claim 6, (Original) Kulach discloses the system of claim 1 wherein the application executable on the mobile device is operative to determine that the user has efficiently completed a task (¶¶ 68-69, 73-78, 81, 86-88, 91).  

Regarding Claim 7, (CURRENTLY AMENDED) Kulach discloses the system of claim 1 wherein the application executable on the mobile device is operative to determine that the user has performed the exercise activity at or above a predefined pace (¶¶ 68-69, 73-78, 81, 86-88, 91 discloses  the user may wear the apparatus 10 continuously or repeatedly to monitor long-term activity, such as trends, goals, and the like).  

Regarding Claim 8, (CURRENTLY AMENDED) Kulach discloses the system of claim 1 wherein the application executable on the mobile device is operative to determine that the user has performed the exercise activity at or above a performance level (¶¶ 68-69, 73-78, 81, 86-88, 91 discloses activity monitoring and/or context awareness discussed above may be utilized by the apparatus 10 to maintain a generally continuous record of the user's activities. For example, the user may wear the apparatus 10 continuously or repeatedly to monitor long-term activity, such as trends, goals, and the like. Generally continuous monitoring of user activity by the apparatus 10 also enables alerts to be issued if the processing system 16 detects abnormal activity. For example, if the user remains generally immobile for extended periods of time, the processing system 16 may issue an alert to notify the user through the user interface 28 and/or alert third-parties utilizing the communications element 26).

Regarding Claim 9, (CURRENTLY AMENDED) Kulach discloses the system of claim 1 wherein the application executable on the mobile device is operative to determine that the user performed the exercise activity for a time period (¶¶ 68-69, 73-78, 81, 86-88, 91).  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

JOINT INVENTORS
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2007/0208544 to Kulach et al. (“Kulach”) in view of U.S. Patent Application Publication 2008/0096726 A1 to Riley et al. (“Riley”). 

Regarding Claim 2, (CURRENTLY AMENDED) Kulach discloses the system of claim 1 but does not explicitly disclose wherein the activity monitoring program is operative to award a prize to the user of the wearable band based on the authenticated activity information.  
In a related invention, Riley generally discloses athletic performance sensing and/or tracking systems and methods. Such systems may include components for sensing athletic performance data and/or for storing and displaying desired information (e.g., athletic performance information) to the user. Riley discloses wherein the activity monitoring program is operative to award a prize to the user of the wearable band based on the authenticated activity information ([0084] discloses the invention may be programmed and adapted to provide user rewards over time, e.g., based on continued usage, attaining pre-set goals, etc. Any type of reward may be provided, such as presents, prizes, coupons, discounts, motivational audio or video content). 
Kulach discloses a system in which acceleration measurements are taken to determine motion data for various activities. Riley generally discloses  sensing athletic performance data and/or for storing and displaying desired information (e.g., athletic performance information) to the user. Systems in accordance with at least some aspects of this invention facilitate transfer of athletic performance data from the performance sensing system to a processing system and/or a display device, e.g., to enable data input, storage, analysis, and/or display on or by an electronic display device. It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to modify the system of Kulach with the awards feature of Riley in order to add further interest and excitement and further incentive the user for becoming more engaged in their health. 











Claims 10 to 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2007/0208544 to Kulach et al. (“Kulach”) in view of U.S. Patent Application Publication 2006/0141431 to Lee. 

Regarding Claim 10, (CURRENTLY AMENDED) Kulach discloses a system comprising: 
a wearable band, the wearable band including one or more accelerometers and a communications device, wherein the accelerometers and communications device are internal to the wearable band (figures 1 and 5 “apparatus 10” and ¶¶ 22-24, 60, 66 discloses an apparatus 10 with one or more accelerometers and a communication element 26 to enable the apparatus to communicate with other computing devices); and 
an application executable on a mobile device adapted to communicate with the wearable band and to determine an activity of a user of the wearable band based on information transmitted by the wearable band (¶¶ 25, 30, 39, 60, 66-70, 73, 75-77, 82, 84-87, 89-91 discloses apparatus 10 being in communication with other external devices such as a personal computers, cellular phones, portable devices, PDAs, etc.; the processing unit via apparatus in communication with these external devices can determine the motion of the user and also identify the type of activity the user is engaging in based on measured acceleration values), 
wherein the application executable on the mobile device includes an authentication module and a treatment program, wherein the authentication module is operative to aggregate the information and provide authenticated activity information to the treatment program (¶¶ 25, 30, 39, 60, 66-70, 73, 75-77, 82, 84-91 discloses storing data on one or more of the external devices for later retrieval, analysis, aggregation, and the like. The data can be used by individuals, their trainers or others to capture history, evaluate performance, modify training programs, compare against other individuals, and the like. The data can also be used in aggregated form;  the user interface 28 may acquire comparison information from the processing system 16 and/or from other devices through the communications element 26 to enable the user to compare his or her performance using the comparison information. For instance, the user interface 28 may present a comparison of the user's current performance with a previous performance by the user, with a training model, and/or with another individual). 

However, Kulach does not explicitly disclose a treatment program…and wherein the treatment program is operative to determine treatment for the user of the wearable band based on the authenticated activity information.  
Lee discloses a treatment program and wherein the treatment program is operative to determine treatment for the user of the wearable band based on the authenticated activity information  (figures 1-5 and ¶¶ 17-18, 21, 24, 29, 33, 40-48 discloses a treatment/health management program in the form of a game that takes into account user activities the health game apparatus manages health data. Furthermore, the health game apparatus is interworked with the health data and can provide a game while considering biological data inputted from the sensor in real time).  Kulach discloses a system in which acceleration measurements are taken to determine motion data for various activities.  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to modify the system of Kulach with the treatment program feature of Lee in order to add further interest and excitement and allow the user to be more engaged in their health while enjoying play of the game. 

Regarding Claim 11, (Original) Kulach in view of Lee discloses the system of claim 10 wherein the authentication module includes a database of activities, and wherein the authentication module is operative to match aggregated information transmitted by the wearable band to one or more activities in the database of activities and to select a best match from among the matched one or more activities (Kulach, ¶¶ 68-69, 75-78, 81, 86-88 discloses aggregation of information from the apparatus and determining the type of activity being performed based on the acceleration measurements received).  

Regarding Claim 12, (Original) Kulach in view of Lee discloses the system of claim 10 wherein the application executable on the mobile device is operative to determine that the user is engaging in strenuous activity (Kulach, ¶¶ 68-69, 75-78, 81, 86-88, 91).  

Regarding Claim 13, (Original) Kulach in view of Lee discloses the system of claim 10 wherein the application executable on the mobile device is operative to determine that the user has achieved physical exhaustion (Kulach, ¶¶ 68-69, 75-78, 81, 86-88, 91).  

Regarding Claim 14, (Original) Kulach in view of Lee discloses the system of claim 10 wherein the application executable on the mobile device is operative to determine that the user has efficiently completed a task (Kulach, ¶¶ 68-69, 75-78, 81, 86-88, 91 discloses activity monitoring and/or context awareness discussed above may be utilized by the apparatus 10 to maintain a generally continuous record of the user's activities. For example, the user may wear the apparatus 10 continuously or repeatedly to monitor long-term activity, such as trends, goals, and the like. Generally continuous monitoring of user activity by the apparatus 10 also enables alerts to be issued if the processing system 16 detects abnormal activity).  

Regarding Claim 15, (CURRENTLY AMENDED) Kulach in view of Lee discloses the system of claim 10 wherein the application executable on the mobile device is operative to determine that the user performed the activity at or above a predefined pace (Kulach, ¶¶ 68-69, 75-78, 81, 86-88, 91 discloses activity monitoring and/or context awareness discussed above may be utilized by the apparatus 10 to maintain a generally continuous record of the user's activities. For example, the user may wear the apparatus 10 continuously or repeatedly to monitor long-term activity, such as trends, goals, and the like. Generally continuous monitoring of user activity by the apparatus 10 also enables alerts to be issued if the processing system 16 detects abnormal activity).  

Regarding Claim 16, (CURRENTLY AMENDED) Kulach in view of Lee discloses the system of claim 10 wherein the application executable on the mobile device is operative to determine that the user has performed the activity at or above a performance level (Kulach, ¶¶ 68-69, 75-78, 81, 86-88, 91 discloses activity monitoring and/or context awareness discussed above may be utilized by the apparatus 10 to maintain a generally continuous record of the user's activities. For example, the user may wear the apparatus 10 continuously or repeatedly to monitor long-term activity, such as trends, goals, and the like. Generally continuous monitoring of user activity by the apparatus 10 also enables alerts to be issued if the processing system 16 detects abnormal activity).  
  
Regarding Claim 17, (CURRENTLY AMENDED) Kulach in view of Lee discloses the system of claim 10 wherein the application executable on the mobile device is operative to determine that the user performed the activity for a time period (Kulach, ¶¶ 68-69, 75-78, 81, 86-88, 91 discloses activity monitoring and/or context awareness discussed above may be utilized by the apparatus 10 to maintain a generally continuous record of the user's activities. For example, the user may wear the apparatus 10 continuously or repeatedly to monitor long-term activity, such as trends, goals, and the like. Generally continuous monitoring of user activity by the apparatus 10 also enables alerts to be issued if the processing system 16 detects abnormal activity).  
  

Regarding Claim 18, Kulach discloses (NEW) a system comprising: 
a wearable band including one or more accelerometers (figures 1 and 5 “apparatus 10” and ¶¶ 22-24, 60, 66 discloses an apparatus 10 with one or more accelerometers and a communication element 26 to enable the apparatus to communicate with other computing devices); and 
an application executable on a mobile device adapted to receive acceleration information from the wearable band and to determine an exercise activity of a user of the wearable band based on acceleration information received from the wearable band (¶¶ 25, 30, 39, 60, 66-70, 73, 75-77, 82, 84-87, 89-91 discloses apparatus 10 being in communication with other external devices such as a personal computers, cellular phones, portable devices, PDAs, etc.; the processing unit via apparatus in communication with these external devices can determine the motion of the user and also identify the type of activity the user is engaging in based on measured acceleration values), 
wherein the application executable on the mobile device is further operative to determine that the user has performed the exercise activity at a predefined performance level (¶¶ 68-69, 75-78, 81, 86-88, 91 discloses activity monitoring and/or context awareness discussed above may be utilized by the apparatus 10 to maintain a generally continuous record of the user's activities. For example, the user may wear the apparatus 10 continuously or repeatedly to monitor long-term activity, such as trends, goals, and the like. Generally continuous monitoring of user activity by the apparatus 10 also enables alerts to be issued if the processing system 16 detects abnormal activity); and 
wherein the application executable on the mobile device includes an authentication module and a treatment program, wherein the authentication module is operative to aggregate information transmitted by the wearable band and provide authenticated activity information to the treatment program (¶¶ 25, 30, 39, 60, 66-70, 73, 75-77, 82, 84-91 discloses storing data on one or more of the external devices for later retrieval, analysis, aggregation, and the like. The data can be used by individuals, their trainers or others to capture history, evaluate performance, modify training programs, compare against other individuals, and the like. The data can also be used in aggregated form;  the user interface 28 may acquire comparison information from the processing system 16 and/or from other devices through the communications element 26 to enable the user to compare his or her performance using the comparison information. For instance, the user interface 28 may present a comparison of the user's current performance with a previous performance by the user, with a training model, and/or with another individual).  

However, Kulach does not explicitly disclose a treatment program. Lee discloses a treatment program and wherein the treatment program is operative to determine treatment for the user of the wearable band based on the authenticated activity information  (figures 1-5 and ¶¶ 17-18, 21, 24, 29, 33, 40-48 discloses a treatment/health management program in the form of a game that takes into account user activities the health game apparatus manages health data. Furthermore, the health game apparatus is interworked with the health data and can provide a game while considering biological data inputted from the sensor in real time).  Kulach discloses a system in which acceleration measurements are taken to determine motion data for various activities.  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to modify the system of Kulach with the treatment program feature of Lee in order to add further interest and excitement and allow the user to be more engaged in their health while enjoying play of the game. 

Regarding Claim 19, (NEW) Kulach in view of Lee discloses the system of claim 18 wherein the treatment program is a physical exercise program (figures 1-5 and ¶¶ 17-18, 21, 24, 29, 33, 40-48).  


Regarding Claim 20, (NEW) Kulach in view of Lee discloses the system of claim 19 wherein the treatment program is custom to the user in that the treatment program is based on the authenticated activity information of the user (Lee, figures 1-5 and ¶¶ 17-18, 21, 24, 29, 33, 40-48).   


Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715